Motion Granted; Appeal Dismissed and Memorandum Opinion filed January 26,
2012.




                                          In The

                     Fourteenth Court of Appeals
                                       ____________

                                NO. 14-10-01267-CV
                                  ____________

                             SUNNY ORIEH, Appellant

                                            V.

CITI PROP HOLDING, INC. f/k/a LIQUIDATION PROPERTIES, INC., Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                          Trial Court Cause No. 971,412


                     MEMORANDUM OPINION

      Sunny Orieh filed a notice of appeal from an agreed judgment in a forcible
detainer action against Belinda Mangram and all other occupants, signed November 29,
2010. On January 20, 2012, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                          PER CURIAM

Panel consists of Chief Justice Hedges and Justices Jamison and McCally.